DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the axial flow baffle plates are circular" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since only one axial flow baffle plate has been claimed.
Claims 9 and 10 recite the limitation "in each baffle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected for the incorporation of the above due to its dependency on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smolarek (US 4,436,146).
In regards to claim 1, Smolarek discloses
An axial flow baffle plate (Fig.2, 17) for a shell and tube heat exchanger (Fig.1), the baffle plate comprising:
a planar body configured for transverse arrangement in a longitudinally elongated shell (11) of the shell and tube heat exchanger (Fig.1);
a plurality of axial flow tube apertures (19) each comprising a central tube hole configured to receive a tube of the heat exchanger, and an array of peripheral primary flow 
the primary flow holes each interrupting the tube hole and forming a plurality of radially inward projecting tube support protrusions between the primary flow holes, each tube support protrusion being configured to engage the tube when located in the tube hole (Fig.2);
wherein each primary flow hole has a non-polygonal configuration (Fig.2).
In regards to claim 2, Smolarek discloses that each primary flow hole has a semi-circular configuration (Fig.2).
In regards to claim 3, Smolarek discloses that each primary flow hole is continuously arcuately curved from a first terminal end intersecting a peripheral edge of the tube hole to a second terminal end intersecting the peripheral edge of the tube hole (Fig.2).
In regards to claim 4, Smolarek discloses that the intersection of each primary flow hole with the peripheral edge of the tube hole forms angled corners positioned adjacent to the tube when located in the central tube hole (Fig.2).
In regards to claim 5, Smolarek discloses that each primary flow hole has a configuration which contains no linear portions (Fig.2).
In regards to claim 6, Smolarek discloses that the axial flow baffle plates are circular (Fig.2).
In regards to claim 7, Smolarek discloses that the primary flow holes each define an axial flow path through the axial flow baffle plate for a shell-side fluid to flow along an exterior surface of the tube exposed in each of the primary flow holes when the tube is positioned in the tube hole (Fig.2 and col.5 lines 43-47).
In regards to claim 8, Smolarek discloses that each primary flow hole forms a crescent shaped flow area (Fig.2).
In regards to claim 9, Smolarek discloses a plurality of secondary flow holes (18) in each baffle associated with at least some of the axial flow tube apertures, the secondary flow holes arranged in a circular pattern around and concentrically aligned with the tube hole and primary flow holes (Fig.2, at least one hole can be seen between each adjacent primary flow hole, thus forming a circular pattern around and concentrically aligned with the tube hole and primary flow holes).
In regards to claim 12, Smolarek discloses that the tube hole has an annular castellated peripheral edge which defines the radially inward projecting tube support protrusions which are configured to form conformal contact with the tube at the tube hole (Fig.2).
In regards to claim 13, Smolarek discloses that the tube support protrusions are formed integrally with the baffle plate and between the primary flow holes (Fig.2).
In regards to claim 14, Smolarek discloses that each tube support protrusion has an arcuate bearing surface which engages a portion of the tube when positioned in the tube hole and opposing arcuately curved sidewalls (Fig.2).
In regards to claim 15, Smolarek discloses
A heat exchanger (Fig.1) with axial shell-side flow comprising:
a longitudinally-extending shell (11) defining a longitudinal axis and a shell-side space;
a plurality of longitudinally-extending tubes (15) arranged in the shell-side space;
a plurality of transversely oriented baffles (17; col.5 lines 28-30, a plurality of baffles are disclosed) supporting the tubes in the shell;

each primary flow hole configured to form a crescent-shaped flow area around the one of the tubes (Fig.2);
wherein a shell side fluid flows through the primary flow holes in a parallel direction to the longitudinal axis (col.5 lines 43-47).
In regards to claim 16, Smolarek discloses that each primary flow hole has a non-polygonal semi-circular configuration (Fig.2).
In regards to claim 17, Smolarek discloses that the baffle has a diameter substantially commensurate with an inside diameter of the shell (Fig.2).
In regards to claim 18, Smolarek discloses that the tube hole has an annular castellated peripheral edge defining radially inward projecting tube support protrusions each in conformal contact with the tube at the tube hole (Fig.2).
In regards to claim 19, Smolarek discloses that the tube support protrusions are formed integrally with the baffle plate and between the primary flow holes (Fig.2).
In regards to claim 20, Smolarek discloses that each tube support protrusion has an arcuate bearing surface which engages a portion of the tube and opposing arcuately curved sidewalls (Fig.2).
In regards to claim 21, Smolarek discloses a plurality of secondary flow holes (18) in each baffle associated with at least some of the tube apertures, the secondary flow holes arranged in a ring 

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose a plurality of tertiary flow holes as claimed.
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose a plurality of tertiary flow holes as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763